DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to communications filed on 11/4/2020.
Claims 1-18 have been examined and are rejected. 


Priority
This application claims priority to provisional application 62/930,314 filed 11/4/2019.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10-14, & 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broder et al. (US 2013/0290710 A1). 
With regard to Claim 1, Broder teaches:
A system for configuration and intelligent transmission of electronic communications and integrated resource processing, comprising a multi-channel cognitive resource platform for operating electronic communications from a plurality of communication channels in an integrated manner from a single interface, the system comprising: 
at least one memory device with computer-readable program code stored thereon; at least one communication device; at least one processing device operatively coupled to the at least one memory device and the at least one communication device; (a computing device comprising one or more processing units, computer-readable medium, network interface, and memory that interface with at least one computer bus [Broder: 0098-99; Fig. 5]);
wherein executing the computer-readable program code is configured to cause the at least one processing device to: 
provide a multi-channel cognitive resource application on a user device associated with the user, wherein the multi-channel cognitive resource application is configured to present a central user interface on a display device of the user device; (Vault 105 provides a centralized message management experience by displaying a user interface 400 which organizes received documents based on data received in the messages [Broder: 0095; 0062; Fig. 4]);
determine one or more electronic communications associated with the user, wherein each electronic communication is associated with a communication channel; (web service 104 
present, via the central user interface, the one or more electronic communications to user; (received messages can be parsed in order to identify the contents of the messages and are subsequently organized and displayed to the user [Broder: 0096; 0046; Fig. 4]);
determine a first user activity associated with a first electronic communication of the one or more electronic communications; and initiate completion of the first user activity within the central user interface of the multi-channel cognitive resource application; (automatically analyze incoming bills and statements to determine the billing entity, billing type, bill amount, and due date, notifying the user of the determined information, and facilitating payment to the merchant through the Vault [Broder: 0053; 0057; 0091; 0050]).

With regard to Claim 2, Broder teaches:
The system of claim 1, wherein determining the first user activity associated with the first electronic communication of the one or more electronic communications, further comprises: 
parsing the first electronic communication of the one or more electronic communications to determine whether the first electronic communication comprises one or more activity keywords; (parsing messages comprising metadata to identify whether the message should be stored in the Vault or the user’s email client inbox, wherein the merchant transmits billing statements either with proper metadata (or header or tags) that indicate that the communication is related to a billing statement [Broder: 0082; 0085; 0043]);
and determining that the one or more activity keywords are associated with the first user; (the metadata in the message indicates a linkage between a user and a user profile within a cloud-based repository [Broder: 0007; 0065; 0085]).

With regard to Claim 4, Broder teaches:
The system of claim 1, wherein initiating completion of the first user activity within the central user interface further comprises: 
determining one or more parameters required for completing the first user activity; parsing the one or more electronic communications to determine whether the one or more electronic communications comprise at least one of the one or more parameters; (automatically analyze incoming bills and statements to determine the billing entity, billing type, bill amount, and due date, notifying the user of the determined information [Broder: 0053; 0057]);
and in response to determining that the one or more electronic communications comprise at least one of the one or more parameters, performing the first user activity; (using the determined information to facilitate payment to the merchant through the Vault [Broder: 0091; 0050]).

With regard to Claim 5, Broder teaches:
The system of claim 1, wherein the one or more electronic communications comprise the first electronic communication associated with a first communication channel, and a second electronic communication associated with a second communication channel different from the first communication channel; (web service 104 monitors communications between the user device 106 and a plurality of other users/entities the user device interacts with such as banks 108, merchants 110 and miscellaneous vendors 112, wherein Vault 105 can be configured to handle transmission/submission mediums of various types and messages conforming to various designs/formats [Broder: 0043; 0086]).

With regard to Claim 6, Broder teaches:


With regard to Claims 7-8, 10-14, & 16-18, they appear substantially similar to the limitations recited by claims 1-2 & 4-6 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 7-8, 10-14, & 16-18 are rejected for the same reasons as set forth in claims 1-2 & 4-6.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 9, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Broder et al. (US 2013/0290710 A1) in view of Bounasser et al. (US 11,270,246 B2).
With regard to Claim 3, Broder teaches:
The system of claim 1, but does not teach:
wherein initiating completion of the first user activity within the central user interface further comprises: 
conducting, via the central user interface, a first conversation with the user, wherein conducting the first conversation comprises: 
receiving, via the central user interface, a first activity input from the user regarding the first user activity, wherein the activity input is received through a first communication medium; 
and presenting, via the central user interface, the received first activity input from the user.

In a similar field of endeavor involving analyzing messages to determine possible actions, and performing actions when instructed, Bounasser discloses:
conducting, via the central user interface, a first conversation with the user; (a chatbot (e.g., a talkbot, a chatterbot, a bot, or an artificial conversational entity) may include a computer program that conducts a conversation via auditory or textual methods. [Bounasser: 1:6-13; 10:7-23]);
wherein conducting the first conversation comprises: 
receiving, via the central user interface, a first activity input from the user regarding the first user activity, wherein the activity input is received through a first communication medium; (using a chatbot to communicate with a user of client device 210 when scheduling and/or rescheduling a delivery in order to receive information identifying a requested date and/or time, receive a request for a modification to a delivery, confirm a delivery and/or a modification to a 
and presenting, via the central user interface, the received first activity input from the user; (receive and process the response message using natural language processing to determine whether the user has confirmed the recommended date as the date for delivery, wherein the response message is displayed to the user in the chat interface [Bounasser: 18:20-52; Fig. 7A]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Broder in view of Bounasser in order to conduct a conversation with the user to receive and present a first activity input in the system of Broder. 
One of ordinary skill in the art would have been motivated to combine Broder with Bounasser as doing so would provide an improved customer experience by allowing users to perform actions using ordinary phrasing.  

With regard to Claims 9 & 15, they appear substantially similar to the limitations recited by claim 3 and consequently do not appear to teach or further define over the citations provided for said claim. Accordingly, claims 9 & 15 are rejected for the same reasons as set forth in claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Annadata et al. (US 10,958,600 B1) which provides dialogue management module may collect data of different users across different channels during multiple flows/paths, 

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446